ANTHONY      W.         llAMSEY               I 1470982
            Frelicb·M. RObert&Oa ·um.t·. 12071·                    ·F~M.·, ..       3522 AbU8DB·":T8Us· 79601.
                 ..                     . . , , . . ..· .. . .                        .· '   , . .. ' RECEIVED U~
                                                   septerftu".•. 21, :2015                    COURT OF CR!MINJI.LAPPEAILS
Abel At»sta. . Clel:'k.                                                                                    SEP 24 2015
TeU8 Court~of ·Cii.lidDBl App"Js
P.o·. aox 12308 ·
Capitol StattGD                                                                                         4bet Acosta, Cieri<
AUstin; TaUs; . 78711

R8Cl'l88t. FOl'-Ccipy Gf.-~t·
 ..   .'·          .   .   '.
                           .
                              -Shlet.Fcilr
                                 ·.
                                : ..    .
                                           ·CaUse No. iR-64,680-01 ( -o2; -G3)        .




       Greetings! I pray this finds you in the best of health and spirits. I am
                                                      )             .                                            .

writing you to request a copy of the docket sheet in the following Cause Nos.:
                               WR-64,680-Ql;         WR~~~~(H)2;                     WR-64,680-Q3.
                                           '   .         . .. .
                                                         '   -~-                               . .. .
       Your assitailce in this matter 'will be greatly aJ>Preeiated, as I need these
requested copies to pursue a. legal matter in your HOnorable COurt. Thank you and
God Bless!                                             \_




                                                                          ··;;.·.